DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 recite(s) a method and/or system a content distribution management using blockchain by generating, broadcasting, verifying purchase transaction and generating a blocks corresponding to the verified usage transactions.
Step 1- Claims 1, 10 and 17 the claims are directed to a system and method, which are statutory categories of invention.
Step 2A Prong 1 -the claimed invention as drafted includes language that recites an abstract idea of generating, broadcasting and verifying  purchase transactions and usage transactions (a certain method of organizing human activity such as a commercial or legal interactions, e.g. sales activities or behaviors) but for the recitation of additional claim elements, because it is common to generating blocks corresponding to the verified usage transactions and collects temporary usage transactions generated in the user terminal during use of the content, and analyzes current status of usage of the content in consideration of the collected temporary usage transactions. Claims 1, 10 and 17 recite similar abstract idea.  That is, other than reciting “processor”, “blocks” and “blockchain”, nothing in the claim precludes the language from being considered as performed by a person. For example, a person can generate, broadcasting and verifying purchase transactions and usage transactions, generating blocks corresponding to the verified usage transactions and collects temporary usage transactions generated in the user terminal during use of the content, and analyzes current status of usage of the content in consideration of the collected temporary usage transactions. 
A similar analysis can be applied to dependent claims 2-9, 11-13, 15-16 and 18-21, which further recite the abstract idea of receiving and verifying a purchase transaction of a content, generating a usage transaction, and broadcasting the usage transaction
Step 2A Prong 2- the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For example, the additional elements of “processor” merely use a generic computer device and generic computer components as a tool to perform an abstract idea. Furthermore, the additional claim elements(s) such as “blockchain” and “blocks”, generally link the use of the judicial exception to a particular technological environment or field of use of blockchain. Accordingly, these additional elements do not integrate the 
Step 2B - The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the at least one processor claim 1 (claims 10 and 17) are generic computer components used to implement the abstract idea and amount to a nonspecific generically claimed computer embodiment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Additionally, the additional elements of accessing data are well-understood, routine, and conventional.  Accordingly, claim 1 (and Claim 10 and Claim 17) are not patent eligible. A similar analysis can be applied to dependent claims 2-9, 11-13, 15-16 and 18-21, which do not include additional claim elements.
The claimed invention is directed to well-understood, routine, conventional activity, See Berkheimer V. HP Inc. 881 F.3d 1360(Fed. Cir.2018). the following evidence is proffered to show the claim elements are well-understood, routine and conventional.
Jayachandran discloses “processor” (see fig.4, paragraph [0026]). Additionally, DINKELAKER et al discloses “processor” (see fig.8-9, paragraph [0061-0062]). And additionally, McCoy et al (US 2016/0321769) discloses “processor” (see fig.19, paragraph [0183]).
Claims 1-13 and 15-21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea which is not integrated into a practical application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 recites limitation “purchase transaction generator” “a transaction verifier” “a block generator” “a usage transaction generator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant specification (see fig.2 and 3 and the corresponding paragraph [0092-0120]) fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0137507 A1 to Jayachandran et al in view of US 2020/0244472 A1 to DINKELAKER et al.
As to claim 1, Jayachandran discloses a content distribution management system using blockchain technology (see fig.1; page.2,¶0017), comprising: a purchase transaction generator for generating a purchase transaction in response to a content purchase request signal from a user terminal (see fig.2; page.2,¶0019); a broadcasting processor for broadcasting the generated purchase transaction(see fig.2, el.218,222; page.2,¶0019); a transaction processor, in which, when content corresponding to the verified purchase transaction is used in the user terminal after the broadcasted purchase transaction is verified(see fig.2, el.224,226,228,232,234; page.2,¶0019); a transaction verifier for verifying the collected usage transactions(see fig.2, el.234; page.2,¶0019); and a block generator for generating blocks corresponding to the verified usage transactions(see fig.2, el.236; page.2,¶0019).
Jayachandran does not discloses usage transactions generated in response to a current status of usage of the content are collected; wherein the transaction processor 
DINKELAKER discloses usage transactions generated in response to a current status of usage of the content are collected; wherein the transaction processor collects temporary usage transactions generated in the user terminal during use of the content, and analyzes current status of usage of the content in consideration of the collected temporary usage transactions (see fig.1; page.3, ¶0040-¶0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayachandran with the teaching as taught by DINKELAKER in order to determine a latest block of the blockchain related to a service and a total resource information present in the latest block.
As to claim 2, DINKELAKER further discloses wherein the user terminal generates and broadcasts the usage transaction when use of the content is normally terminated (see fig.2, el. s32; page.5, ¶0055, ¶0068), and generates and broadcasts the temporary usage transaction before the usage transaction is generated (see fig.2, page.4, ¶0050).
As to claim 3, DINKELAKER further discloses wherein the user terminal generates the temporary usage transactions at regular intervals, or generates the temporary usage transactions in response to an externally received request signal (page.4, ¶0049).
As to claim 4, DINKELAKER further discloses wherein, when a next temporary usage transaction or the usage transaction is not received during a critical time after the page.5, ¶0055).
As to claim 5, DINKELAKER further discloses wherein, when the usage transactions are received, the transaction processor analyzes the current status of usage using the usage transactions (page.3, ¶0040, ¶0052).
As to claim 6, DINKELAKER further discloses wherein the transaction processor calculates micro-billing information based on the analyzed current status of usage (page.4, ¶0046).
As to claim 7, DINKELAKER further discloses wherein the transaction processor calculates recommended content information corresponding to a user based on the analyzed current status of usage (page.5, ¶0056).
As to claim 8, DINKELAKER further discloses wherein the current status of usage comprises at least one of a total usage time, a usage time zone, a usage amount, the number of usage times, and a terminal used for the content (page.3, ¶0041).
As to claim 9, DINKELAKER further discloses wherein the broadcasting processor broadcasts the generated blocks to the user terminal and a usage history collection system, and the user terminal and the usage history collection system collect and verify the broadcasted blocks (page.3, ¶0041).
As to claim 10, Jayachandran discloses a content distribution management system using blockchain technology (see fig.1; page.2, ¶0017), comprising: a transaction verifier for receiving a purchase transaction generated in a service system when content is purchased and for verifying the received purchase transaction (see fig.1, el.124 & fig.2, el.234; page.2, ¶0019).

DINKELAKER discloses a usage transaction generator for generating usage transactions by reflecting a current status of usage of the content corresponding to the verified purchase transaction and generating temporary usage transactions during use of the content (see fig.1; page.4,¶0050 and fig.2; page.5,¶0052); and a broadcasting processor for broadcasting at least one of the generated usage transactions and temporary usage transactions, wherein the service system collects and verifies at least one of the broadcasted usage transactions and temporary usage transactions, and generates and stores blocks corresponding to at least one of the verified usage transactions and temporary usage transactions (see fig.2; page.5, ¶0054-¶0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayachandran with the teaching as taught by DINKELAKER in order to determine a latest block of the blockchain related to a service and a total resource information present in the latest block.
As to claim 11, is analyzed the same rejection with respect to system claim 2.
As to claim 12, is analyzed the same rejection with respect to system claim 3.
As to claim 13, is analyzed the same rejection with respect to system claims 4 and 5.
As to claim 15, is analyzed the same rejection with respect to system claim 6.
As to claim 16, is analyzed the same rejection with respect to system claim 7.
As to claim 17, is analyzed the same rejection with respect to system claim 1.
As to claim 18, DINKELAKER further discloses wherein the analyzing of a current status of usage of the content comprises determining whether a next temporary usage transaction or the usage transaction is received during a critical time after the temporary usage transaction is received; and analyzing the current status of usage using a last received temporary usage transaction when the usage transaction is not received as a result of the determination (see fig.2; page.5, ¶0054-¶0056).
As to claim 19, is analyzed the same rejection with respect to system claim 5.
As to claim 20, is analyzed the same rejection with respect to system claim 6.
As to claim 21, is analyzed the same rejection with respect to system claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0321769 A1 to McCoy et al.
US 2020/0160466 A1 to Hori.
US 2017/0221029 A1 to Lund et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA A. MENGESHA
Primary Examiner




/Mulugeta Mengesha/           Primary Examiner, Art Unit 2424